Biggs, J.
This is an action on a special tax bill for- the reconstruction of a street in the city of St. Louis. The petition charges that the bill is a lien on the defendant’s real estate. The ordinances under which the work was done and the subsequent steps were needlessly set forth. It would have been sufficient to aver the issuance of the tax bill by the city authorities, and that the defendants were the owners of the property sought to be charged. The circuit court sustained a general demurrer to the petition. Ttíe plaintiff having *177declined to amend, final judgment was entered on the demurrer. ■
pehtion: demuner. The petition in this case is substantially the same as that in Seaboard National Bank v. Wright et al., number 6557, recently decided by us. A general demurrer was sustained in that case. The ruling was held to be error for the reason that nothing appeared on the face of the petition to show that the tax bill was invalid. We must so decide in this case. The judgment will be reversed and the cause remanded.
All the judges concur.